Title: James Madison to J. Morton, 1 July 1826
From: Madison, James
To: Morton, J.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr.
                                
                                July 1. 26
                            
                        
                        I have but this moment recd. your letter of June 16. inclosing the invitation from the Committee of the
                            Corporation of the City of N. York. The delay was occasioned by an error in the Mail which carried the letter to an office
                            South of me. The last post mark is "Charlottesville June 29". To this explanation permit me to add the expression of my
                            personal esteem & respects
                        
                            
                                J. M.
                            
                        
                    